Exhibit 10.1 to 2010 10-Q

AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT dated as of June 29, 2010
(this “Amendment”), is among:

(a) Convergys Funding Inc., a Kentucky corporation (“Seller”),

(b) Convergys Corporation, an Ohio corporation (“Convergys”), as initial
Servicer and Performance Guarantor,

(c) Liberty Street Funding LLC, a Delaware limited liability company (“Liberty
Street” or the “Conduit”),

(d) The Bank of Nova Scotia, a Canadian chartered bank acting through its New
York Agency (“Scotiabank”), and its assigns hereunder (collectively, the
“Scotiabank Committed Purchasers” and, together with Liberty Street, the
“Scotiabank Group”),

(e) Wells Fargo Bank, N.A. (“Wells Fargo” and together with the Conduit and
Scotiabank, the “Purchasers”), successor by merger to Wachovia Bank, National
Association,

(f) The Bank of Nova Scotia, a Canadian chartered bank acting through its New
York Agency, in its capacity as agent for the Scotiabank Group (the “Scotiabank
Group Agent”), and

(g) Wells Fargo Bank, N.A., successor by merger to Wachovia Bank, National
Association, in its capacity as administrative agent for the Purchasers and the
Scotiabank Group Agent (in such capacity, together with its successors and
assigns, the “Administrative Agent” and, together with the Scotiabank Group
Agent, the “Agents”).

PRELIMINARY STATEMENTS

Seller, Servicer, the Purchasers and the Agents are parties to that certain
Receivables Purchase Agreement dated as of June 30, 2009 (the “Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings attributed thereto in the Agreement.

The parties wish to amend the Agreement as hereinafter set forth.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments.

1.l. The Agreement is hereby amended to delete all references to “Wachovia Bank,
National Association” and “Wachovia” and to substitute in lieu thereof “Wells
Fargo Bank, N.A.” and “Wells Fargo,” respectively. Wells Fargo’s address for
notices is hereby changed to the address set forth its signature to this
Amendment.

1.2. The lead-in to Section 5.1 of the Agreement is hereby amended and restated
in its entirety to read as follows:

Section 5.1. Representations and Warranties of Seller Parties. Each of the
Seller Parties hereby represents and warrants to the Agents and the Purchasers,
as to itself or on its own behalf, as applicable, as of the date hereof and as
of the date of each Incremental Purchase and the date of each Reinvestment that:

1.3. The definition of “Liquidity Termination Date” set forth on Exhibit I to
the Agreement is hereby amended and restated in its entirety to read as follows:

“Liquidity Termination Date” means June 28,2011.

2. Representations and Warranties; Reaffirmation of Performance Undertaking.

2.1. Representations and Warranties of Seller Parties. In order to induce the
Agents, the Purchasers and the Servicer to enter into this Amendment, each of
the Seller Parties hereby represents and warrants to the Agents and the
Purchasers, as to itself or on its own behalf, as applicable, as of the date
hereof: (a) The execution and delivery by such Seller Party of this Amendment
and the performance of its obligations hereunder and under the Agreement as
amended hereby are within its corporate powers and authority and have been duly
authorized by all necessary corporate or limited liability company action on its
part; (b) this Amendment has been duly executed and delivered by such Seller
Party; (c) this Amendment and the Agreement as amended hereby constitute the
legally valid and binding obligations of such Seller Party enforceable against
such Seller Party in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); (d) as of the date hereof, the representations
and warranties set forth in Section 5.1 of the Agreement are true and correct as
though made on and as of the date hereof; and (e) as of the date hereof, and
after giving effect to this Amendment, no event has occurred and is continuing,
or would result from this Amendment, that will constitute an Amortization Event
or a Potential Amortization Event.

2.2. Reaffirmation of Performance Undertaking. By its signature below, the
Performance Guarantor hereby acknowledges receipt of a copy of this Amendment
and hereby confirms that after giving effect hereto, the Performance Undertaking
remains in full force and effect.

 

2



--------------------------------------------------------------------------------

3. Effectiveness. This Amendment shall become effective as of the date first
above written upon (a) receipt by the Administrative Agent of counterparts
hereof, duly executed by each of the parties hereto and acknowledged by the
Performance Guarantor, and (b) receipt by the Scotiabank Agent of counterparts
of a amendment to the Liquidity Agreement extending the commitment thereunder
through June 28, 2011, duly executed by each of the parties thereto (the
signature of the Scotiabank Agent on this Amendment being evidence of its
receipt of such Liquidity Agreement amendment). Except as expressly amended
hereby, the Agreement shall remain unaltered and in full force and effect.

4. Miscellaneous.

4.1. PATRIOT Act. Each of the Agents and the Purchasers hereby notifies the
Seller Parties that pursuant to the requirements of the USA PATRIOT Act, Title
III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”),
the Agents and the Purchasers may be required to obtain, verify and record
information that identifies the Seller Parties, which information includes the
name, address, tax identification number and other information regarding the
Seller Parties that will allow the Agents and the Purchasers to identify the
Seller Parties in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act. Each of the Seller Parties
agrees to provide the Agents, from time to time on and after the date hereof,
with all documentation and other information required by bank regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including, the PATRIOT Act.

4.2. Bankruptcy Petition. Each of Seller, the Servicer, the Agents and the
Purchasers hereby covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding senior indebtedness of
the Conduit, it will not institute against, or join any other Person in
instituting against, the Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

4.3. CHOICE OF LAW. THIS AMENDMENT (AND THE AGREEMENT AS AMENDED HEREBY) SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL
APPLY HERETO) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE ADMINISTRATIVE
AGENT’S OR PURCHASERS’ OWNERSHIP OF OR SECURITY INTEREST IN THE RECEIVABLES AND
RELATED SECURITY OR REMEDIES IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

4.4. CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY), AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT

 

3



--------------------------------------------------------------------------------

OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR
ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST ANY
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT (OR THE AGREEMENT AS AMENDED HEREBY) SHALL BE
BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.

4.5. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED HEREBY) OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

4.6. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).

4.7. Counterparts; Severability. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
electronic mail attaching and image or .pdf of an executed counterpart shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

CONVERGYS FUNDING INC., AS SELLER

By:  

 

 

Name:

   

Title:

   

CONVERGYS CORPORATION, AS SERVICER AND PERFORMANCE  GUARANTOR

By:  

 

  Name:     Title:    

 

5



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC

 

By:  

 

Name:   Title:  

 

6



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, AS A COMMITTED PURCHASER AND AS SCOTIABANK GROUP AGENT

 

By:  

 

Name:   Title:  

 

7



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., INDIVIDUALLY AS A PURCHASER AND AS ADMINISTRATIVE AGENT

 

By:  

 

Name:   Title:  

Address:

Wells Fargo Bank, N.A.

6 Concourse Parkway

Suite 1450

Atlanta, GA 30328

Attention:    Michael Landry Phone:    (404) 732-0820 Fax:    (404) 732-0802

 

8